Title: To George Washington from John Hancock, 25 April 1776
From: Hancock, John
To: Washington, George

 

Sir
Philadelphia 25th April 1776

I have Deliver’d in Charge to Mr Hanson & Cox Three Hundred Thousand Dollars for the Service of the Army in Canada, & have directed them by order of Congress to Deliver the same to you, and am to Request you will please to order it to be Sent to General Schuyler at Albany under the Care of an Officer & some of the Troops destin’d for Canada to be Deliver’d General Schuyler.
Your favrs of 22d & 23d Inst. I last Night Rec’d by Major Palfrey & are now under the Consideration of a Committee.
I Beg leave to Recommend Mr Hanson & Cox to your Notice, & am with Esteem, Sir Your very hume Servt

John Hancock Presidt


The 300,000 Dollars are Pack’d in three Boxes.

